IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


WAKEEM FORD-BEY, ADMINISTRATOR    : No. 289 MAL 2020
OF THE ESTATE OF WANETTA FORD-    :
BEY                               :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
           v.                     :
                                  :
                                  :
PROFESSIONAL ANESTHESIA SERVICES :
OF NORTH AMERICA, LLC; JOEL D.    :
SOKOLOFF, M.D.; THOMAS MADDALONI, :
CRNA; SCOTT WILSON, CRNA ;        :
PHYSICIANS CARE SURGICAL          :
HOSPITAL, LP                      :
                                  :
                                  :
PETITION OF: THOMAS MADDALONI,    :
CRNA                              :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.